Citation Nr: 0421572	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-24 733	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to January 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the March 2004 travel Board hearing, the veteran testified 
that a physician from Falls Hospital told him that he 
suffered from liver damage.  The RO should obtain from the 
veteran the address and dates of treatment for the Falls 
Hospital, and then the RO should attempt to obtain the 
medical records.  The RO should also update the evidence of 
record with treatment records from the VA Medical Center 
(VAMC) in Portland, Oregon.  The veteran is advised that he 
has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).

The veteran also testified that his hepatitis C had worsened, 
and that he suffers incapacitating episodes lasting as long 
as 12 weeks, and manifested by symptoms such as weight loss, 
vomiting, fatigue, jaundice, weakness, discomfort, and loss 
of appetite.  The veteran should be afforded another VA 
examination to determine the severity of his hepatitis C.

Regarding the veteran's claim of service connection for PTSD, 
the veteran contends that he was hospitalized for eight days 
during service in Germany and treated for frostbite.  He 
contends that during his hospitalization he began having 
nightmares regarding wolves.  His VAMC treatment records 
reflect that he contends that after the incident which 
required his hospitalization, he received counseling.  The RO 
should attempt to obtain the veteran's service 
hospitalization and psychiatric records from his periods of 
active service.  If the veteran's claimed PTSD stressors are 
corroborated, the RO should schedule the veteran for a VA 
mental examination to clarify the psychiatric diagnosis and 
provide an opinion regarding etiology.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the address and 
dates of treatment for Falls Hospital.  
The RO should, then, take all necessary 
steps to obtain any treatment records 
from the hospital.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

3.  The RO should update the claims 
folder with the veteran's most recent 
treatment records from the Portland VAMC.

4.  The RO should obtain the veteran's 
service hospitalization and psychiatric 
records for the veteran's period of 
active service.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

5.  The veteran should be scheduled for 
a VA examination to assess the current 
severity of his hepatitis C.  The 
examiner should be provided with the 
veteran's claims file and must review 
the entire claims file in conjunction 
with the examination.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should opine on whether 
the veteran's hepatitis C is manifested 
by daily fatigue, malaise, anorexia, 
weight loss, or hepatomegaly.  The 
examiner should also opine on the 
incurrence of incapacitating episodes 
and discuss any symptomatology such as 
fatigue, malaise, nausea, vomiting, 
anorexia, anthralgia and right upper 
quadrant pain, and the total duration 
of any incapacitating episodes.  The 
examiner should also provide an opinion 
as to whether there is evidence of 
liver damage, and the extent thereto, 
and the existence of disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  Additionally, the examiner 
should state the duration of any 
gastrointestinal symptoms, including 
whether they are accompanied by 
disabling symptoms requiring rest 
therapy.

6.  If the RO determines that it is 
necessary, the veteran should be 
scheduled for a VA mental examination 
for the purpose of clarifying his 
psychiatric diagnosis and determining 
the etiology of his psychiatric 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
due to a traumatic incident in service.  
If PTSD is diagnosed, the stressor(s) 
on which the diagnosis is based should 
be described in detail.  The examiner 
should also address the previous 
diagnoses of PTSD in the Portland VAMC 
treatment records.  

7.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
an initial rating in excess of 30 
percent for hepatitis C, and service 
connection for PTSD.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




